Case 18-10651-BFK                 Doc 449    Filed 01/13/19 Entered 01/13/19 20:17:00                    Desc Main
                                            Document      Page 1 of 5


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                            Alexandria Division

                                                             )
      In re:                                                 )
                                                             )          Chapter 11
                                                  1
           GreenTech Automotive, Inc., et al.                )          Case No. 18-10651
                                                             )          Jointly Administered
      Debtor.                                                )
                                                             )


           MOTION TO TREAT JANUARY 16 HEARING AS A STATUS CONFERENCE
                AND TO ADJOURN PLAN CONFIRMATION HEARING AND
                     CERTAIN RELATED DATES AND DEADLINES

           Debtors GreenTech Automotive, Inc. (“GreenTech”) and WM Industries Corp., f/k/a

 WM GreenTech Automotive Corporation (“WMIC” and, together with GreenTech, the

 “Debtors”), by counsel, file this motion (the “Motion”) to treat the scheduled January 16, 2019

 hearing as a status conference with respect to the confirmation of the Plan (as hereinafter

 defined) and to adjourn the Plan confirmation hearing and certain related dates and deadlines to

 dates to be determined at the status conference. In support of this Motion, the Debtors

 respectfully state as follows:

           1.        The hearing on confirmation of the Modified Third Amended Joint Chapter 11

 Plan of Liquidation of GreenTech Automotive, Inc. and WM Industries Corp. [Docket No. 375]

 (the “Plan”) was originally scheduled for on December 21, 2018.

 1
   The Debtors in these jointly administered chapter 11 cases are GreenTech Automotive, Inc. (Case No. 18-10651),
 WM Industries Corp. (Case No. 18-10652), Gulf Coast Funds Management, LLC (Case No. 18-10653), American
 Immigration Center, LLC (Case No. 18-10654), GreenTech Automotive Capital A-3 GP, LLC (Case No. 18-10655),
 and GreenTech Automotive Partnership A-3, L.P. (Case No. 18-10656).


 Kristen E. Burgers (VSB No. 67997)                       Mark S. Lichtenstein (Admitted pro hac vice)
 HIRSCHLER FLEISCHER                                      Crowell & Moring LLP
 8270 Greensboro Drive, Suite 700                         590 Madison Avenue, 20th Floor
 Tysons, Virginia 22102                                   New York, New York 10022
 Telephone: (703) 584-8900                                Telephone: (212) 223-4000
 Facsimile: (703) 584-8901                                Facsimile: (212) 223-4001
 Email: kburgers@hirschlerlaw.com                         Email: mlichtenstein@crowell.com

 Co-Counsel to the Debtors                                Co-Counsel to the Debtors
Case 18-10651-BFK           Doc 449    Filed 01/13/19 Entered 01/13/19 20:17:00             Desc Main
                                      Document      Page 2 of 5


        2.         On December 18, 2018, the Debtors filed their Motion to Continue Plan

 Confirmation Hearing and Certain Related Dates and Deadlines (the “Motion to Continue”)

 [Docket No. 414], whereby the Debtors requested that the Court continue the confirmation

 hearing to January 16, 2019, to allow additional time for, among other things: (a) Shenzen Jin

 Hong Investment Management Co., Ltd., commonly known in China as Golden Resources

 (“GR”), the stalking horse bid for the sale of substantially all the Debtors’ assets, to post the $5

 million deposit required by the Asset Purchase Agreement (the “APA”) between GreenTech and

 GR; (b) creditors and investors to submit ballots and/or releases, to the extent that such creditors

 and/or investors had not already submitted a ballot and/or release; and (c) potential competitive

 purchasers to formulate offers.

        3.         On December 19, 2018, the Court entered an order approving the Motion to

 Continue. The continued confirmation hearing was scheduled for January 16, 2019.

        4.         As of the date of this Motion, GR has not posted the deposit required by the APA.

 GR has been advised that the deposit is still in process with the Chinese regulatory authorities;

 however, the Debtors are skeptical of GR’s explanation and have lost faith in GR’s ability to

 close on the purchase of the Debtor’s assets.

        5.         The Debtors received only one qualified bid (other than the bid of GR) for the

 purchase of the real property, plant and equipment comprising the Debtors’ manufacturing

 facility (the “Hard Assets Bid”). The bidder has posted a deposit, in the amount of 10% of the

 bid price, with its outside counsel. The Debtors have not received any bids, other than that of

 GR, for the JSAT Interest (as defined in the Plan), which the Debtors believe to be their most

 valuable asset.




                                                    2
Case 18-10651-BFK         Doc 449     Filed 01/13/19 Entered 01/13/19 20:17:00              Desc Main
                                     Document      Page 3 of 5


        6.      The Debtors have been advised that a group of A-3 and A-4 investors (the

 “Investor Group”) is preparing a bid for the purchase of substantially all the Debtors’ assets,

 including the real property, plant and equipment comprising the Debtors’ manufacturing facility,

 as well as the JSAT Interest. Counsel to the Investor Group has been in close contact with

 Debtors’ counsel as they work with the Investor Group to fashion a proposal. While the Debtors

 have not yet received an asset purchase agreement from the Investor Group, the Debtors believe

 that the Investor Group is serious and has the ability to close on the purchase. The Debtors also

 believe that the purchase price proposed by the Investor Group will be substantially more than

 the Hard Assets Bid and potentially will allow the estate to realize more guaranteed value than if

 a liquidating trustee were to be appointed as contemplated as scenario 2 under the Plan.

        7.      Given the current state of uncertainty as to the GR deposit and the potential bid by

 the Investor Group, the Debtors believe that it is in the best interest of the bankruptcy estates,

 creditors, investors and parties-in-interest herein to treat the January 16, 2019 hearing as a status

 conference as to Plan confirmation and to adjourn the Plan confirmation hearing and related

 dates and deadlines to dates to be determined at the status conference. The Debtors have

 conferred with the Office of the United States Trustee and certain of its major stakeholders and

 believe that a short adjournment of the confirmation hearing and related deadlines will be in the

 best interests of such stakeholders. The Debtors propose that all matters scheduled on the

 Court’s docket for January 16, 2019, other than those related to Plan confirmation, go forward as

 scheduled.

        8.      The Debtors have consulted with their major stakeholders on, and such

 stakeholders have consented to, the proposed treatment of the January 16 hearing as a status




                                                   3
Case 18-10651-BFK        Doc 449     Filed 01/13/19 Entered 01/13/19 20:17:00            Desc Main
                                    Document      Page 4 of 5


 conference and the adjournment of the Plan confirmation hearing and related dates and

 deadlines.

        WHEREFORE, the Debtors request that this Court enter an order, substantially in the

 form attached hereto as Exhibit A, ordering that the January 16 hearing shall be treated as a

 scheduling conference with respect to Plan confirmation and adjourning the hearing on Plan

 confirmation and related dates and deadlines, and for such other and further relief as may be just

 and proper.



 Dated: January 13, 2019                      Respectfully submitted,

                                              /s/ Kristen E. Burgers
                                              Kristen E. Burgers (VSB No. 67997)
                                              HIRSCHLER FLEISCHER
                                              8270 Greensboro Drive, Suite 700
                                              Tysons, Virginia 22102
                                              Telephone: (703) 584-8900
                                              Facsimile: (703) 584-8901
                                              Email: kburgers@hf-law.com

                                              - and –

                                              Mark S. Lichtenstein (Admitted pro hac vice)
                                              Crowell & Moring LLP
                                              590 Madison Avenue, 20th Floor
                                              New York, New York 10022
                                              Telephone: (212) 223-4000
                                              Facsimile: (212) 223-4001
                                              Email: mlichtenstein@crowell.com

                                              Co-Counsel to the Debtors




                                                 4
Case 18-10651-BFK          Doc 449     Filed 01/13/19 Entered 01/13/19 20:17:00            Desc Main
                                      Document      Page 5 of 5


                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 13th day of January, 2019, I caused to be served a true and

 correct copy of the foregoing Motion to Treat January 16 Hearing as a Status Conference and to

 Adjourn Plan Confirmation Hearing and Certain Related Dates and Deadlines by operation of the

 CM/ECF electronic case management system on all parties entitled to receive notice thereby.



                                                /s/ Kristen E. Burgers
                                                Kristen E. Burgers




 10862173.1 043227.00001
